CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 EXHIBIT 10.05


 
3rd Amendment to Advisory Agreement
 
This 3rd Amendment (the "3rd Amendment") is made as of April 1, 2015 (the
“Effective Date”) among OASIS Centurion, LLC, a Delaware limited liability
company (the “Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware
limited liability company (the “Managing Member”), and Centurion Investment
Management, LLC, a Delaware limited liability company (the “Trading Advisor”),
parties to that certain Advisory Agreement dated April 17, 2014, and as
previously amended (the "Agreement").
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the recitals to the Agreement as set forth below:
 
The second paragraph of the recitals is hereby amended by deleting such
paragraph in its entirety and replacing it with the following:
 
WHEREAS, the Trading Company will have assets invested directly into it by OASIS
Centurion Investment Management Series, a Series of O’Brien Alternative
Strategic Investment Solutions, LLC, a Delaware Series Limited Liability Company
(“the Series”) managed by the Managing Member and indirectly by the various
members of the Series (“Members”), including RJO Global Trust, a commodity pool
operated by the Managing Member (the “Fund”);
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
 
1.             Subsection (a)(i) of Section 5 is hereby amended and restated in
its entirety and shall hereafter read as follows:
 
“The Trading Company shall pay the Trading Advisor a monthly management fee
equal to 1/12 of *% (a *% annual rate) of the Assets allocated to it (as defined
in Section 2(a) hereof) by the Series as of the last day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.”  Notwithstanding the foregoing, the Trading Company
shall pay the Trading Advisor a monthly management fee equal to 1/12 of *% (a *%
annual rate) of the Assets allocated to it (as defined in Section 2(a) hereof)
indirectly by the Fund through the Series.
 
2.             Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and
restated in its entirety and shall hereafter be read as follows:
 
“The Trading Company shall pay the Trading Advisor an incentive fee equal to *%
of the New Trading Profit (as defined in Section 5(d) hereof) (the “Incentive
Fee”) generated with respect to each Member’s capital account.    New trading
profits are typically calculated using a “high water mark” of cumulative trading
profits, which accrue monthly but are generally payable at the end of each
calendar quarter. Each Series will establish a separate account with respect to
each Member’s capital account for such Series.  Incentive fees (and the
corresponding high water mark) will be calculated based upon the performance of
each such account. The Incentive Fee is payable within 20 Business Days of the
end of the calendar quarter for which it is calculated.”   The Trading Company
shall give the Trading Advisor information relating to each Member’s capital
account upon request.
 
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
3.             Subsection (a)(x) of Section 10 is hereby amended and restated in
its entirety and shall hereafter be read as follows:
 
“The Trading Company, and the Fund and the Members are Qualified Eligible
Persons as set forth in CFTC Rule 4.7. The Trading Company acknowledges and
understands that, based upon this representation, the Trading Advisor has
claimed an exemption from certain CFTC regulations governing the activities of
commodity trading advisors.”
 
4.             Subsection (a)(xi) of Section 10 is hereby amended and restated
in its entirety and shall hereafter be read as follows:
 
 “Neither the Trading Company,  nor the Fund nor the Members  are (i) an
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) which is subject to
ERISA, (ii) a “plan” as defined in Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), (iii) an entity the assets of which are deemed to
be the assets of such an employee benefit plan or plan as a result of the
operation of ERISA and the regulations issued thereunder, or (iv) an entity the
assets of which are subject to laws that operate in a manner similar to Section
404 or 406 of ERISA or Section 4975 of the Code.”
 
5.             Except as provided in this Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.
 
6.             Except as set forth in this Amendment, the Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is conflict between this amendment and the Agreement, the terms
and provisions of this Amendment will prevail.
 


 
 


 
SIGNATURE PAGE FOLLOWS
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the Effective Date.
 
OASIS RCM, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                                       
Name: Julie DeMatteo
Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                                       
Name: Julie DeMatteo
Title: Managing Director





Centurion Investment Management, LLC
 
By                                                                       
 
Name: Umran Zia
Title: Chief Executive Officer
 


 
3

--------------------------------------------------------------------------------

 